No.     14759
     IN THE SUPREME COURT OF THE STATE OF MONTANA



IN RE THE GUARDIANSHIP OF P.J.D.,

                             a minor.




Appeal from:   District Court of the Eighth Judicial District,
               Honorable H. William Coder, Judge presiding.
Counsel of Record:
     For Appellant:
          Richard Ganulin argued, Great Falls, Montana
     For Respondent:
          Dennis Conner argued, Great Falls, Montana
          Gary Zadick argued, Great Falls, Montana




                         Submitted:      September 14, 1979
                              Decided:   SEP 2 5 1979


Filed:
Mr.    J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e C o u r t .


         On ~ p r i l 4 , 1969, P . J . D .
                    2                                was d e c l a r e d a d e p e n d e n t and

neglected child.               The D i v i s i o n of C h i l d Welfare S e r v i c e s o f

t h e Department of P u b l i c Welfare was awarded permanent l e g a l

custody with t h e r i g h t t o consent t o t h e adoption of t h e

youth.       On May 7, 1969, P.J.D.                  was p l a c e d i n t h e f o s t e r c a r e

of t h e a p p e l l a n t s h e r e i n .     She h a s r e s i d e d w i t h them s i n c e

that time.          O November 1 7 , 1974, P.J.D.
                     n                                              was permanently

placed with the appellants.

        P.J.D.      h a s been d i s a b l e d w i t h c e r e b r a l p a l s y s i n c e

birth.       A p p e l l a n t s have been approved a s a d o p t i v e p a r e n t s ;

however, t h e y a r e f i n a n c i a l l y u n a b l e t o a d o p t P . J . D .       On

J u n e 27, 1978, a p p e l l a n t s f i l e d a p e t i t i o n i n t h e D i s t r i c t

C o u r t of t h e E i g h t h J u d i c i a l D i s t r i c t , County of Cascade,

r e q u e s t i n g t h a t t h e y be a p p o i n t e d g u a r d i a n s o f P.J.D.,       their

permanent f o s t e r c h i l d .            The Department of S o c i a l and Re-

h a b i l i t a t i o n S e r v i c e s (SRS) made a motion t o d i s m i s s t h e

p e t i t i o n on t h e grounds t h a t t h e c o u r t l a c k e d s u b j e c t m a t t e r

j u r i s d i c t i o n and t h a t t h e p e t i t i o n f a i l e d t o s t a t e a c l a i m

upon which r e l i e f c o u l d b e g r a n t e d .           On J a n u a r y 2 2 , 1979,

t h e D i s t r i c t C o u r t g r a n t e d SRS's motion t o d i s m i s s and, on

F e b r u a r y 8 , 1979, d e n i e d a p p e l l a n t s ' motion t o amend t h e

c o n c l u s i o n s of law by v a c a t i n g t h e h e a r i n g on t h e motion.

A p p e l l a n t s a p p e a l from t h e s e o r d e r s o f t h e ~ i s t r i c C o u r t .
                                                                                   t

        The s o l e i s s u e p r e s e n t e d t o t h i s C o u r t i s t h e i n t e r p r e -

t a t i o n o f s e c t i o n 72-5-222(1),          MCA,      and s e c t i o n 72-5-225(2),

MCA, t o d e t e r m i n e (1) whether t h e ~ i s t r i c C o u r t h a s j u r i s -
                                                           t

d i c t i o n t o a p p o i n t permanent f o s t e r p a r e n t s a s g u a r d i a n s of

a c h i l d i n t h e l e g a l c u s t o d y of SRS, and ( 2 ) whether SRS

e v e r had p a r e n t a l r i g h t s o v e r P . J . D .    and, i f s o , whether

t h e s e r i g h t s have been suspended by c i r c u m s t a n c e s ,
        A p p e l l a n t s ' p r i n c i p a l arguments c a n be summarized a s

follows :

         (1) The t e r m " p a r e n t a l r i g h t s " a s used i n s e c t i o n 72-5-

2 2 2 ( 1 ) , MCA, r e f e r s t o t h e r i g h t s of t h e n a t u r a l p a r e n t s ,

which i n t h i s c a s e w e r e t e r m i n a t e d on A p r i l 24, 1969.                The

f o s t e r p a r e n t s have t h e r i g h t t o c u s t o d y , companionship and

s e r v i c e s o f t h e c h i l d and c o n t r o l h e r r e l i g i o n , e d u c a t i o n

and d i s c i p l i n e .

         ( 2 ) SRS's " p a r e n t a l r i g h t s o f c u s t o d y " were t e r m i n a t e d

by t h e permanent f o s t e r placement w i t h a p p e l l a n t s .                  Section

72-5-222 ( I ) , MCA, and ARM S46-2.6 ( 2 ) -S640 ( 3 ) ( c ) ( i )                 .
         ( 3 ) Appellants request t h i s Court t o l i m i t i t s d e c i s i o n

t o t h e f a c t s of t h i s c a s e and a p p o i n t them g u a r d i a n s .

        The D i s t r i c t C o u r t ' s o r d e r d i s m i s s i n g t h e p e t i t i o n i s

founded upon i t s i n t e r p r e t a t i o n o f s e c t i o n s 72-5-222(1)               and

72-5-225 ( 2 ) , MCA.          S e c t i o n 72-5-222 (1) s t a t e s :

        "The c o u r t may a p p o i n t a g u a r d i a n f o r a n unmar-
        r i e d minor - -l - p a r e n t a l r i g h t s o f c u s t o d y
                         ifpal
        have been t e r m i n a t e d o r suspended
        --                               -                      circum-
        s t a.n c e . - p r i o r c o u r t o r d e r . "
          - -       s or                                  (Emphasis sup-
        plied. )

S e c t i o n 72-5-225(2)        provides:

         "Upon h e a r i n g , i f t h e c o u r t f i n d s t h a t a
        q u a l i f i e d p e r s o n s e e k s a p p o i n t m e n t , venue
        i s p r o p e r , t h e r e q u i r e d n o t i c e s have been
        g i v e n , t h e r e q u i r e m e n t s of 72-5-222 have
        been m e t , and t h e w e l f a r e and b e s t i n t e r e s t s
        of t h e minor w i l l be s e r v e d by t h e r e q u e s t e d
        appointment, it s h a l l make t h e appointment.
        - o t h e r c a s e s t h e c o u r t may d i s m i s s t h e
        &-
          roceedings --      o r make any o t h e r d i s p o s i t i o n of
        :he m a t t e r --- s e r v e the i n t e r e z
                            that w i l l best
        - -e minor." (Emphasis s u p p l i e d . )
        of t h

        R e s o l u t i o n of t h i s case r e s t s on t h e c o n s t r u c t i o n

p l a c e d on t h e above s t a t u t e s and more p a r t i c u l a r l y , on t h i s

Court's i n t e r p r e t a t i o n of t h e phrase " a l l p a r e n t a l r i g h t s of

custody     ."
        Although t h e r e i s no Montana c a s e law which f o r o u r

p u r p o s e s s p e c i f i c a l l y i n t e r p r e t s t h e above s t a t u t e s , a p p e l -
l a n t s c i t e and r e l y on a r e c e n t Montana case, I n r e Guardian-

s h i p of Evans ( 1 9 7 8 ) ,                Mon t   .        ,   587 P.2d 372, 35

S t - R e p . 1768, a s b e i n g d i s p o s i t i v e h e r e .       A c l o s e look a t

Evans r e v e a l s i t i s d i s t i n g u i s h a b l e from t h e i n s t a n t c a s e .

The problem of s t a t u t o r y i n t e r p r e t a t i o n was n o t r e a c h e d i n

Evans.

        Appellants cite various cases f o r t h e proposition t h a t

t h e D i s t r i c t C o u r t s h o u l d a p p o i n t a g u a r d i a n whenever n e c e s -

s a r y o r convenient f o r t h e b e s t i n t e r e s t of t h e c h i l d :

I n re Henwood's G u a r d i a n s h i p ( 1 9 5 8 ) , 49 Cal. 2d 639, 320 P.2d
1; San Diego County Dept. o f Pub. Welf. v. S u p e r i o r County

(1972), 1 0 1 Cal. Rptr. 541, 496 P.2d 453; I n r e C.M.D.                      (Del.

1 9 6 9 ) , 256 A.2d 266. These c a s e s , however, a r e e a s i l y d i s -

tinguishable.            They i n v o l v e d i f f e r e n t s t a t u t o r y g u i d e l i n e s

f o r g u a r d i a n s h i p t h a n t h o s e w e a r e c o n s i d e r i n g i n Montana.

There a r e , however, two c a s e s from Arizona c o n s t r u i n g t h a t

s t a t e ' s g u a r d i a n s h i p s t a t u t e s which a r e i d e n t i c a l t o Montana's.

        The f i r s t i s Morales v . Glenn ( 1 9 7 7 ) , 1 1 4 A r i z .                 327,

560 P.2d 1234.            I n Morales t h e c u s t o d y o f t h e two minor

c h i l d r e n i n v o l v e d w a s , p u r s u a n t t o a d i v o r c e d e c r e e , lodged

i n the father.           I n 1976 t h e f a t h e r d i e d , and t h e p a t e r n a l

g r a n d p a r e n t s assumed c u s t o d y of t h e two c h i l d r e n .          A request

f o r c u s t o d y by t h e mother w a s made t o t h e g r a n d p a r e n t s ,

which r e q u e s t was r e f u s e d .        T h e r e a f t e r , t h e grandmother

p e t i t i o n e d f o r guardianship of t h e c h i l d r e n a l l e g i n g t h a t

a l l p a r e n t a l r i g h t s of c u s t o d y had been t e r m i n a t e d by c o u r t

order.       The mother r e g a i n e d c u s t o d y of t h e c h i l d r e n t h r o u g h

a h a b e a s c o r p u s p r o c e e d i n g and moved t o d i s m i s s t h e g u a r d i a n -

s h i p proceedings.           T h i s motion w a s d e n i e d , and t h e mother
appealed.          The A r i z o n a c o u r t found t h e m o t h e r ' s p a r e n t a l
r i g h t s o f c u s t o d y had n o t been t e r m i n a t e d by t h e d i v o r c e

d e c r e e o r c i r c u m s t a n c e s and h e l d t h e lower c o u r t e r r e d i n

n o t g r a n t i n g t h e m o t h e r ' s motion t o d i s m i s s .        The c o u r t went

on t o s t a t e :      "The P r o b a t e C o u r t d o e s n o t have j u r i s d i c t i o n

t o award c u s t o d y when c u s t o d y by o p e r a t i o n o f t h e law               . . .
o r by c o u r t o r d e r     . . . has       a l r e a d y been d e t e r m i n e d . "

M o r a l e s , 560 P.2d a t 1237, 1238.

        I n M c N e a l v. Mahoney ( 1 9 7 8 ) , 117 A r i z .            543, 574 P.2d
31, t h e c o u r t , c i t i n g Morales          ,   h e l d t h a t where t h e f a t h e r ' s

c u s t o d y r i g h t s had n o t been t e r m i n a t e d by c i r c u m s t a n c e s o r

by h i s c o n d i t i o n a l d e l i v e r y o f t h e c h i l d t o g r a n d p a r e n t s ,

t h e appointment o f t h e g r a n d p a r e n t s a s temporary g u a r d i a n s

f o r t h e c h i l d was improper and " t h e t r i a l judge was w i t h o u t

a u t h o r i t y t o a p p o i n t e v e n a temporary g u a r d i a n f o r Cindy."

McNeal, 574 P.2d a t 35.

        I n t h e i n s t a n t c a s e t h e custody of P.J.D.                was e s t a b -

l i s h e d by c o u r t o r d e r o n A p r i l 24, 1969, when permanent

l e g a l custody w i t h r i g h t t o c o n s e n t t o a d o p t i o n of P . J . D .

was awarded t o SRS.               Permanent c u s t o d y o f a c h i l d i s d e f i n e d

i n ARM S46-2.6 ( 2 ) -S650 (1)( b ) a s :

        ". . .       t h e l e g a l s t a t u s c r e a t e d by a n o r d e r o f
        t h e y o u t h c o u r t , t h a t g i v e s a p e r s o n o r agency
        t h e r i g h t and d u t y t o t h e c a r e , c u s t o d y and
        c o n t r o l o f a y o u t h w i t h t h e a u t h o r i t y t o con-
        s e n t t o t h e a d o p t i o n of s a i d youth.          This
        s e v e r s t h e r i g h t s and d u t i e s o f t h e n a t u r a l
        parent(s) t o the child."

        Further, " [ t l r a n s f e r of l e g a l custody of a c h i l d s h a l l

i n c l u d e g u a r d i a n s h i p of any a s s e t s o r e s t a t e of t h e c h i l d .      .
."    S e c t i o n 41-3-406(4),          MCA.

        I n e f f e c t , by making s u c h a n o r d e r , t h e c o u r t g r a n t s

a l l t h e r i g h t s o f t h e n a t u r a l p a r e n t t o SRS.         SRS, t h u s ,

becomes r e s p o n s i b l e f o r t h e c a r e , f e e d i n g , and c o n t r o l o f
the child.     To provide for the best interests of and protect
the welfare of a child, SRS attempts to place the child "in
a stabilized setting such as an adoptive home or permanent
foster care home which will promote the development of a
psychological parent-child relationship."     ARM S46-2.6(2)-
S640 (3)(c)(i).
     As unacceptable as it may sound, some of the children
will never be adopted.    Instead of having to institutionalize
these children, SRS licenses foster parents, people who want
to care for children but are either ineligible to adopt or
cannot afford to adopt.    When a child is placed in permanent
foster home care, as P.J.D. was here, SRS provides certain
services including:    counseling services to child and foster
parents; referral services when appropriate; arrange for
continued education of the child as appropriate to his age
and abilities; arrange for medical services for the child;
and open foster home payments for board, room and personal
necessities.    ARM S46-2.6(2)-S6020.   These services are in
keeping with the duty placed upon SRS when it is granted
legal custody of a child.    The responsibilities and duties

charged to SRS are similar to the ones charged to natural
parents.   The only difference is that to care for a child,
SRS, in promoting a natural instead of institutional environ-

ment for the child, must assign the everyday duties of care
and feeding to foster parents like the appellants.     By such

assignment, however, SRS does not forego any of the duties
it was charged by court order to carry out; it merely assigns
the duties so they will be carried out in a more natural
environment.    SRS is still responsible for the youth's care
and must keep a constant vigil to assure that the youth's
best interests are being served.    This duty is so strict
b e c a u s e , i n e f f e c t , SRS i s charged w i t h overcoming any ill-

e f f e c t s t h e d e p r i v a t i o n o f t h e c h i l d ' s n a t u r a l p a r e n t s may

have had on t h e c h i l d .

        While i t i s t r u e t h a t t h e permanent f o s t e r p a r e n t s ,

when p l a c e d i n t h i s s i t u a t i o n , assume t h e r o l e of p a r e n t s

and can i n f a c t become t h e p s y c h o l o g i c a l p a r e n t s o f t h e

c h i l d , t h i s d o e s n o t change t h e l e g a l r e l a t i o n s h i p between

t h e c h i l d and SRS.         "A c h i l d c a n n o t be a d v e r s e l y p o s s e s s e d

a s can a p i e c e of r e a l p r o p e r t y . "        I n t h e Matter of F i s h

(1977)               Mont.     -,         569 P.2d 924, 928, 3 4 St.Rep.                    1080,

1085.

        Appellants argue t h a t t h e phrase " a l l parental r i g h t s

o f c u s t o d y " from s e c t i o n 72-5-222(1),            MCA, w a s i n t e n d e d t o

encompass o n l y " p a r e n t a l r i g h t s " of n a t u r a l p a r e n t s and

t h e r e f o r e , t h e r i g h t s g r a n t e d t o SRS when i t w a s awarded

permanent c u s t o d y o f P . J . D .       a r e incapable of t h e D i s t r i c t

Court's j u r i s d i c t i o n t o appoint a guardian.                   This contention

i s n o t s u p p o r t e d by t h e f a c t s o r by t h e l a w .

        I n l i g h t o f t h e d u t i e s and r e s p o n s i b i l i t i e s p l a c e d on

SRS, t h e r e can be l i t t l e d o u b t t h a t i t was awarded p a r e n t a l

r i g h t s t o c u s t o d y s i m i l a r t o t h a t of a n a t u r a l p a r e n t .

There a l s o can be l i t t l e d o u b t t h a t t h e p h r a s e " a l l p a r e n t a l

r i g h t s o f c u s t o d y " i n c l u d e s t h e r i g h t s awarded t o SRS.           This

is the logical result.                 To c o n s t r u e t h e above p h r a s e t o

i n c l u d e o n l y n a t u r a l p a r e n t s would c r e a t e problems t h a t

a p p e l l a n t s f a i l t o t a k e i n t o account.         I f only natural

p a r e n t s ' r i g h t s were p r o t e c t e d , i t would mean t h a t a guard-

i a n c o u l d be a p p o i n t e d f o r a c h i l d w i t h a d o p t i v e p a r e n t s ,

s o l e l y b e c a u s e t h e n a t u r a l p a r e n t s ' r i g h t s had been t e r -

minated.        One can h a r d l y a r g u e t h a t t h e l e g i s l a t u r e i n t e n d e d

such a r e s u l t .      SRS, i n r e a l i t y , t a k e s t h e p l a c e of t h e
a d o p t i v e p a r e n t by s e e i n g t h a t t h e c h i l d ' s n e e d s are t a k e n

c a r e o f , a l b e i t by f o s t e r p a r e n t s .

        The p h r a s e " p a r e n t a l r i g h t s o f c u s t o d y " t h e r e f o r e

i n c l u d e s t h e p a r e n t a l r i g h t s o f b o t h a d o p t i v e p a r e n t s and

SRS when i t i s awarded c u s t o d y .

        The r i g h t s h e l d by SRS h e r e a r e permanent i n n a t u r e and

have n o t been t e r m i n a t e d .        This being t h e case, t h e c o u r t

was w i t h o u t j u r i s d i c t i o n t o a p p o i n t a g u a r d i a n u n d e r s e c t i o n

72-5-225(2),         MCA.       It did not e r r i n dismissing appellants'

petition.

        One o t h e r p o i n t n e e d s t o be d i s c u s s e d .       Because t h e

p a r e n t a l r i g h t s o f P.J.D.     were n o t t e r m i n a t e d , t h e l a s t
s e n t e n c e o f s e c t i o n 72-5-225 ( 2 ) may come i n t o p l a y .              This

sentence reads:             "In other cases the court m a y dismiss the

proceedings o r -
            - make               any o t h e r d i s p o s i t i o n o f -e m a t t e r t h a t
                                                                     - th
w i l l b e s t s e r v e t h e i n t e r e s t of t h e minor."            (Emphasis

added.)       The l a n g u a g e o f t h i s s e n t e n c e i n d i c a t e s t h a t i t i s

w i t h i n t h e c o u r t ' s d i s c r e t i o n i n such a s i t u a t i o n t o e i t h e r

d i s m i s s t h e p r o c e e d i n g o r make some o t h e r d i s p o s i t i o n .

Here,    t h e c o u r t chose t o dismiss t h e proceeding.                        In the

absence of abuse of d i s c r e t i o n , t h i s Court w i l l n o t a l t e r

such a decision.              I n r e Gore ( 1 9 7 7 ) ,              Mont.              ,    570
P.2d 1110, 3 4 S t - R e p . 1179.

        I n t h e i n s t a n t c a s e , a n a t t o r n e y was a p p o i n t e d t o

p r o t e c t P.J.D.'s      interests.          I n h i s b r i e f t o t h i s Court, he

states:
        " I t appears t o m e t h a t t h e d i v i s i o n of
        a u t h o r i t y between t h e f o s t e r p a r e n t s and
        t h e Department o f S o c i a l and R e h a b i l i t a t i o n
        S e r v i c e s i n t h e P . J . D . m a t t e r h a s been s u f -
        f i c i e n t l y compatible s o t h a t t h e b e s t
        i n t e r e s t s o f t h e c h i l d have been l o o k e d
        after.          The d e p a r t m e n t h a s p r o v i d e d a l l
        m e d i c a l c a r e , f i n a n c i a l a s s i s t a n c e and so-
        c i a l s e r v i c e s s u p p o r t t o P.J.D. t h a t have
        appeared t o be necessary."
          W e have no f a c t r e c o r d i n t h i s c a s e , s o w e have no

  i n d i c a t i o n t h a t SRS w i l l remove t h e c h i l d from i t s f o s t e r

  parents.        Nor i s t h e r e a n y i n d i c a t i o n t h a t t h e c h i l d s h o u l d

  b e r e c e i v i n g a d d i t i o n a l care which SRS r e f u s e s t o p r o v i d e .

  I t a l s o a p p e a r s t h a t SRS h a s a g r e e d t o g r a n t a u t h o r i t y t o

  t h e f o s t e r p a r e n t s t o a u t h o r i z e emergency m e d i c a l t r e a t m e n t .

 Apparently, t h e b e s t i n t e r e s t s of t h e c h i l d a r e being served

  here.

          T h i s i s n o t t o s a y t h a t t h e r e a r e no l o n g t e r m f o s t e r

 placements,          s u c h a s t h e c a s e h e r e , i n which c h a n g e s o f

  s t a t u s may b e d e s i r a b l e .    But t o i n t e r p r e t t h e s t a t u t e as a

 b l a n k e t permission f o r such i s overlooking t h e p o s s i b l e

 m i s c h i e f i n v o l v e d i n s h o r t t e r m c a s e s by t h e less s i n c e r e o f

 t h o s e among u s .        T h e r e f o r e , any change i n t h e r u l e s as w e

 have a p p l i e d them must come from t h e l e g i s l a t u r e a f t e r l o n g

 and s e r i o u s c o n s i d e r a t i o n and a d e q u a t e s a f e g u a r d s a r e i n s t a l l e d

  f o r the benefit of the f o s t e r children.

          The judgment o f d i s m i s s a l o f t h e D i s t r i c t C o u r t i s

 affirmed.

                                                             4-
                                                         L/L/,A
                                                            Justice                             2
 W e concur:



      7~-efl,
           @  & 4
               ,
          Chief J u s t i c e




-4-         ustices